 Case 1:19-mj-00513-CLP Document 14 Filed 06/14/19 Page 1 of 2 PageID #: 178



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                              Case No. 1:19-MJ-00513-CLP
                              Plaintiff,
                                                              SUPPLEMENTAL
          v.                                                  DECLARATION OF
                                                              CHRISTOPHER J. CLARK
 GEORGE AREF NADER,

                               Defendant.


                CHRISTOPHER J. CLARK, pursuant to 28 U.S.C. § 1746, hereby declares under

the penalty of perjury as follows:

         1.     I am a member of the law firm of Latham & Watkins, LLP, located at 885 Third

Avenue, New York, New York 10022.

         2.     I submit this Declaration in support of the motion to admit counsel pro hac vice in

the above-captioned matter. As demonstrated by the Certificates of Good Standing annexed

hereto, I am a member in good standing of the Bars of the States of New York and Connecticut.

         3.     There are no pending disciplinary proceedings against me in any State or Federal

Court.

         4.     I have never been convicted of a felony.

         5.     I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

         6.     There are no disciplinary proceedings presently pending against me.

         Wherefore, I respectfully request that I be permitted to appear as counsel and advocate

pro hac vice in the above-captioned case.
 Case 1:19-mj-00513-CLP Document 14 Filed 06/14/19 Page 2 of 2 PageID #: 179



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

14th day of June, 2019.



                                                    /s/ Christopher J. Clark
                                                       Christopher J. Clark
